Title: To Thomas Jefferson from the Abbé Morellet, [3 July 1787]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
mardi [3 July 1787]

Le detail dans lequel vous aves l’extrême complaisance d’entrer me demontre avec la derniere evidence que vous aves poussé la patience et la bonté jusqu’où elles pouvoient aller, et que Barrois est coupable non seulement d’une negligence et d’une paresse impardonnable mais d’une injustice dont je suis fort blessé en se plaignant lorsqu’il n’a que des excuses à faire lui même et des torts les plus graves du monde. Je suis moi même bien honteux d’avoir pensé un moment d’après lui que votre domestique l’avoit traité durement et de vous avoir présenté cette espece de plainte si injuste et si mal placée. Je vous prie d’oublier la foiblesse que j’ai eüe de croire aux propos du libraire, qui est d’ailleurs un honnête homme mais qui est aussi l’homme le plus negligent. Si j’avois eu la moindre notion de ce qui se passoit et des delais qu’on mettoit à vous satisfaire, soyes sur que la planche vous eut été rendüe et envoyée à londres il y a six semaines. Mais un billet de Barois a eté pour moi la premiere nouvelle de tout cela. Si vous aves la bonté de nous faire ravoir la planche après que Mr. Stockdale en aura fait usage, je la remettrai moi même à un imprimeur et elle ne rentrera jamais dans les mains d’un homme si horriblement negligent. Je suis vraiment au desespoir du desagrement et de l’embarras que je vous ai causé bien malgré moi. Agreès mes très humbles excuses et conserves moi la bienveillance dont vous m’honores et que je merite par les sentimens respectueux avec lesquels j’ai l’honneur d’etre Monsieur Votre très humble et très obeissant Serviteur,

L’abbe Morellet

 